               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

BYRON BLUEITT,

                  Petitioner,                              8:20CV18

      vs.
                                                            ORDER
SCOTT R. FRAKES, and
TODD WASMER,

                  Respondents.


     IT IS ORDERED that Petitioner’s Motion for Leave to Appeal in Forma
Pauperis, Filing no. 7, is granted.

     Dated this 6th day of February, 2020.

                                             BY THE COURT:



                                             Richard G. Kopf
                                             Senior United States District Judge
